DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 14-15 and 18-20 directed to Group II have been non-elected without traverse.  Accordingly, claims 14-15 and 18-20 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious apparatus and method for localizing a first device comprising all the specific elements with the specific combination including a processing circuit configured to determine, based on the first modulated light signal and the reflection, a position of the first device in a first coordinate system associated with the apparatus, the processing circuit being further configured to determine, based on the position of the first device in the first coordinate system, a position of the apparatus in a second coordinate system and an orientation of the apparatus in the second coordinate system; and a transmit circuit configured to emit a second modulated signal to the first device, the second modulated signal comprising data indicating the position of the first device in the second coordinate system, the transmit circuit comprising the light source circuit, further configured to emit the second modulated signal, or comprising a wireless transmitter circuit in set forth of claims 1 and 16, wherein dependent claims 2-13 are allowable by virtue of dependency on the allowed claim 1, wherein dependent claim 17 is allowable by virtue of dependency on the allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




January 15, 2022



							/SANG H NGUYEN/                                                                                           Primary Examiner, Art Unit 2886